Dunkin, Ch.
delivered the opinion of the Court.
The circumstances detailed in the pleadings and evidence, well warranted the conclusion of the Chancellor, on the subject of the defendant’s claim for board and maintenance. Neither in the answer or at the hearing, was any suggestion made in relation to commissions. It is the duty of every trustee submitting his readiness to account, to file with his answer a statement of his account. But no exception was taken to this omission. The second ground of appeal is “ because the decree does not allow the defendant commissions on the moneys received for his ward.” This Court is of opinion, that the defendant is entitled to the charge of commissions, but it is not necessary to send the case back. Allowing the commissions, the balance due by the defendant on 1 January, 1837, was $329, instead of $340 45. This sum, with interest to 1 Jan. 1847, amounted to five hundred and eighty-two dollars, and, deducting commissions on this balance as if paid, according to Vance v. Gary, the balance then due would *34be five hundred and sixty-seven dollars fifty cents. It is or-¿erecj. an¿ decreed, that the defendant pay to the complainant this sum, together with the costs of the proceedings, as provided by the Circuit decree.
The whole Court concurred.

Decree modified.